DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after ###-final rejection (hereinafter “Response”) dated 02/07/2022.  Claim(s) 1, 3, 6-11, 13, and 16-20 are presently pending.  Claim(s) 1, 3, 6-11, 13, and 16-20 is/are amended.  Claim(s) 2, 4-5, 12, and 14-15 is/have been cancelled.  

Response to Amendment
The rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US Pat. Pub. No. 2016/0265369) is withdrawn in light of the submitted amendment to the specification/claims.
The rejection of claims 1-2 and 11-12 under 35 U.S.C. 103 as being unpatentable over Benson in view of Schmidt (US Pat. No. 5,584,659) is withdrawn in light of the submitted amendment to the specification/claims.
The rejection of claims 4, 7, 14, and 17 under 35 U.S.C. 103 as being unpatentable over Benson in view of Schmidt and in further view of Savage (US Pat. No. 3,715,170) is withdrawn in light of the submitted amendment to the specification/claims.
The rejection of claims 8-13 and 18-20 under 35 U.S.C. 103 as being unpatentable over Benson in view of Kanebako (US Pat. Pub. No. 2005/0207892) is withdrawn in light of the submitted amendment to the specification/claims.

Allowable Subject Matter
Claim(s) 1, 3, 6-11, 13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “the wedge passage has a cross-sectional area that increases in a direction of flow of the cooling fluid to diffuse the cooling fluid” in lines 18-19, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schmidt does teach that the blade root end comprises an incline (alpha) such that the gap (S) into which the wedge member is inserted in the coupling slot gradually increases in height from the upstream to downstream side, and while one of ordinary skill in the art could infer that the height of the wedge member may also vary according to this incline (since it is suggested that the shape of the wedge member conforms at least approximately to the contour of the gap, see Col. 3, ln 50-52), Schmidt fails to teach or suggest that the cross-sectional area of the wedge passage experiences any increase from upstream to downstream.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (blade coupling structures for gas turbine engines) discloses all of the limitations of claim 1, nor do any references provide teachings.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 6, the limitation “the wedge passage has a cross-sectional area that decreases in a direction of flow of the cooling fluid to increase a flow rate of the cooling fluid” in lines 19-20, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the 
Regarding claim 11, the limitation “the wedge passage has a cross-sectional area that increases in a direction of flow of the cooling fluid to diffuse the cooling fluid” in lines 17-20, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Schmidt does teach that the blade root end comprises an incline (alpha) such that the gap (S) into which the wedge member is inserted in the coupling slot gradually increases in height from the upstream to downstream side, and while one of ordinary skill in the art could infer that the height of the wedge member may also vary according to this incline (since it is suggested that the shape of the wedge member conforms at least approximately to the contour of the gap, see Col. 3, ln 50-52), Schmidt fails to teach or suggest that the cross-sectional area of the wedge passage experiences any increase from upstream to downstream.  Further, to the Examiner’s best knowledge, no reference in the relevant fields of prior art (blade coupling structures for gas turbine engines) discloses all of the limitations of claim 11, nor do any references provide teachings.  It is thus concluded that, due to the limitation designated above, the claim language of claim 11 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745